     Case 2:18-cv-00997-JAD-GWF Document 142 Filed 07/12/19 Page 1 of 3



 1 MORAN BRANDON BENDAVID MORAN
   Jeffery A. Bendavid (Nevada Bar No. 6220)
 2   j.bendavid@moranlawfirm.com
   Stephanie J. Smith (Nevada Bar No. 11280)
 3
      s.smith@moranlawfirm.com
 4 630 South 4th Street
   Las Vegas, Nevada 89101
 5 Telephone: (702) 384-8424

 6 BROWNE GEORGE ROSS LLP
   Eric M. George (CA State Bar No. 166403) (Admitted Pro Hac Vice)
 7   egeorge@bgrfirm.com
   Benjamin D. Scheibe (CA State Bar No. 101327) (Admitted Pro Hac Vice)
 8
     bscheibe@bgrfirm.com
 9 2121 Avenue of the Stars, Suite 2800
   Los Angeles, California 90067
10 Telephone: (310) 274-7100
   Facsimile: (310) 275-5697
11
   BROWNE GEORGE ROSS LLP
12 Andrew A. August (CA State Bar No. 112851) (Admitted Pro Hac Vice)

13   aaugust@bgrfirm.com
   101 California Street, Suite 1225
14 San Francisco, California 94111
   Telephone: (415) 391-7100
15 Facsimile: (415) 391-7198

16 Attorneys for Plaintiff Cary Katz

17

18                                  UNITED STATES DISTRICT COURT

19                                      DISTRICT OF NEVADA

20 CARY KATZ, an individual,                      Case No. 2:18-CV-00997-JAD-GWF
                                                  Hon. Jennifer A. Dorsey, Courtroom 6D
21                     Plaintiff,
                                                  STIPULATION AND ORDER TO
22               vs.                              EXTEND PLAINTIFF CARY KATZ’S
23 MARK STEYN, an individual; MARK                DEADLINE TO FILE REPLY TO
   STEYN ENTERPRISES, INC., a _New                DEFENDANTS’ OPPOSITION TO
24 Hampshire corporation; and DOES 1-10,          PLAINTIFF’S MOTION (1) TO COMPEL
   inclusive,                                     PRODUCTION OF DOCUMENTS AND
25                                                FURTHER RESPONSES TO
                Defendants.                       INTERROGATORIES, AND (2) FOR
26
                                                  EVIDENCE AND MONEY SANCTIONS
27
                                                  Trial Date: None Set
28

     1298007.1                                                 Case No. 2:18-CV-00997-JAD-GWF
                                             -1-
      STIPULATION TO EXTEND PLAINTIFF CARY KATZ’S DEADLINE TO REPLY TO MOTION TO COMPEL
     Case 2:18-cv-00997-JAD-GWF Document 142 Filed 07/12/19 Page 2 of 3



 1               Plaintiff CARY CATZ, by and through his counsel of record Andrew A. August of

 2 BROWNE GEORGE ROSS LLP and Jeffrey A. Bendavid and Stephanie J. Smith of MORAN BRANDON

 3 BENDAVID MORAN and Defendants Mark Steyn and Mark Steyn Enterprises (US) Inc. (collectively

 4 “Defendants”), by and through their counsel of record Melanie A. Hill of MELANIE HILL LAW

 5   PLLC    and Michael D. Murphy of ERVIN COHEN & JESSUP LLP submit this Stipulation and Order to

 6 allow Plaintiff additional time to file his Reply to Defendants’ Opposition to Plaintiff’s Motion (1)

 7 to Compel Production of Documents and Further Responses to Interrogatories, and (2) for

 8 Evidence and Money Sanctions as follows:

 9               IT IS HEREBY STIPULATED by and between the undersigned counsel that the deadline

10 for Plaintiff to file the aforementioned Reply is extended from July 16, 2019 to and including July

11 19, 2019 to accommodate Plaintiff’s counsel’s need to attend to a personal, family matter.

12

13 Dated: July 12, 2019                          MORAN BRANDON BENDAVID MORAN
14                                                  /s/ Stephanie J. Smith
                                                 JEFFERY A. BENDAVID, ESQ.
15                                               Nevada Bar No. 6220
                                                 STEPHANIE J. SMITH, ESQ.
16                                               Nevada Bar No. 11280
                                                 630 S. Fourth Street
17                                               Las Vegas, Nevada 89101
                                                 (702) 384-8424
18
     Dated: July 12, 2019                        BROWNE GEORGE ROSS LLP
19
                                                    /s/ Andrew A. August
20
                                                 ERIC M. GEORGE, ESQ.
21                                               CA State Bar No. 166403 (Admitted Pro Hac Vice)
                                                 BENJAMIN D. SCHEIBE, ESQ.
22                                               CA State Bar No. 101327 (Admitted Pro Hac Vice)
                                                 2121 Avenue of the Stars, Suite 2800
23                                               Los Angeles, California 90067
                                                 (310) 274-7100
24
                                                 ANDREW A. AUGUST, ESQ.
25                                               CA State Bar No. 112851 (Admitted Pro Hac Vice)
                                                 101 California Street, Suite 1225
26                                               San Francisco, California 94111
                                                 (415) 391-7100
27
                                                 Attorneys for Plaintiff Cary Katz
28

     1298007.1                                                 Case No. 2:18-CV-00997-JAD-GWF
                                             -2-
      STIPULATION TO EXTEND PLAINTIFF CARY KATZ’S DEADLINE TO REPLY TO MOTION TO COMPEL
     Case 2:18-cv-00997-JAD-GWF Document 142 Filed 07/12/19 Page 3 of 3



 1 Dated: July 12, 2019                   MELANIE HILL LAW PLLC
 2                                           /s/ Melanie A. Hill
                                          MELANIE A. HILL, ESQ.
 3                                        Nevada Bar No. 8796
                                          520 S. 7th Street, Suite A
 4                                        Las Vegas, Nevada 89101
                                          (702) 362-8500
 5

 6 Dated: July 12, 2019                   ERVIN COHEN & JESSUP LLP
 7                                           /s/ Michael D. Murphy
 8                                        MICHAEL D. MURPHY, ESQ.
                                          CA State Bar No. 224678 (Admitted Pro Hac Vice)
 9                                        8401 Wilshire Boulevard, Ninth Floor
                                          Beverly Hills, California 90212
10                                        (310) 273-6333

11                                        Attorneys for Defendants Mark Steyn and Mark Steyn
                                          Enterprises (US) Inc.
12

13

14
                 IT IS SO ORDERED.
15

16

17

18                                          Hon. George W. Foley
                                            UNITED STATES MAGISTRATE JUDGE
19
                                             Dated: 7/15/2019
20

21

22

23

24

25

26

27

28

     1298007.1                                                 Case No. 2:18-CV-00997-JAD-GWF
                                             -3-
      STIPULATION TO EXTEND PLAINTIFF CARY KATZ’S DEADLINE TO REPLY TO MOTION TO COMPEL
